Affirmed and Opinion Filed November 19, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01539-CR

                                JERRY WILLIS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1370137-T

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Bridges
       Appellant Jerry Willis pleaded guilty to the offense of aggravated assault with serious

bodily injury, a deadly weapon, and family violence. Following a punishment hearing, the trial

court deferred a finding of guilt and sentenced Willis to ten years community supervision. On

appeal, appellant’s counsel filed a brief in which she concludes the appeal is wholly without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). We agree the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal.

          We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                      /David L. Bridges/
131539F.U05                                             DAVID L. BRIDGES
                                                        JUSTICE




                                                  –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

JERRY WILLIS, Appellant                           On Appeal from the 283rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01539-CR       V.                       Trial Court Cause No. F-1370137-T.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Lang and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 19, 2014.




                                            –3–